UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 Commission file number000-53697 CORONUS SOLAR INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices, including zip code.) 604-267-7078 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE COMMON STOCK Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of March 31, 2011: $4,005,052. As of June 22, 2011, 27,079,086 shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 14 Item 1B. Unresolved Staff Comments. 16 Item 2. Properties. 16 Item 3. Legal Proceedings. 18 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 18 Item 6. Selected Financial Data. 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 28 Item 8. Financial Statements and Supplementary Data. 29 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 53 Item 9A. Controls and Procedures. 54 Item 9B. Other Information. 55 PART III Item 10. Directors, Executive Officers and Corporate Governance. 55 Item 11. Executive Compensation. 60 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 63 Item 13. Certain Relationships and Related Transactions, and Director Independence. 64 Item 14. Principal Accounting Fees and Services. 66 PART IV Item 15. Exhibits and Financial Statement Schedules. 67 Signatures 70 Exhibit Index 71 -2- PART I ITEM 1.BUSINESS. General We are a development stage company. Our goal is to deploy, own and operate utility-scale, solar photovoltaic (PV) power systems in the State of California. Our immediate-term focus is on small deployments, in multiples of 1.5 megawatt (MW) systems. By focusing on small deployments, we are eligible to obtain “must take” power purchase agreements (PPAs) under the California Public Utilities Commission’s feed-in tariff for small generators. Additionally, by focusing on small deployments, we are not restricted to interconnecting solely to transmission lines, which are under federal jurisdiction, but are able to interconnect to distribution lines as well, which are under state jurisdiction. Tapping into distribution lines gives rise to broader siting opportunities. Additionally, by tapping into distribution lines, we can circumvent the federal interconnection protocol, which currently takes eighteen months to complete and is done in clusters, and instead qualify for the state protocol, which takes only six to eight months, and can be done serially. By focusing on small deployments, we can interconnect to an existing transmission infrastructure that can support small interconnections. Our plan is to deploy a portfolio of systems. Our immediate-term strategy is to procure PPAs from Southern California Edison (SCE), a leading utility in California, under the California Public Utilities Commission’s feed-in tariff for small generators. Under the feed-in tariff, SCE is obligated to buy renewable energy from renewable energy producers, and the feed-in tariff, which is regulated by the government, fixes the price, at the onset, SCE pays per unit of electricity. The term of the PPAs we intend to procure is 20 years. The program is restricted to facilities of rated generating capacity of 1.5 MW in size or less. We are entitled to enter into multiple PPAs, provided we deploy multiple facilities. Additionally, we are entitled to site multiple 1.5 MW systems on the same parcel, provided there is no material transmission network impact. Generator tie-ins of 5 MW or less may meet this test. Accordingly, our immediate-term strategy is to cluster multiple 1.5 MW systems on the same parcel. As of the date of this report, we have eight generating facility interconnection applications for eight 1.5 MW solar PV systems in SCE’s interconnection queue. Of these, combined system impact/ facilities studies are underway in respect of two of them. On March 31, 2011, we and Coronus Energy Corp. (“Coronus”), our wholly-owned subsidiary, entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”) with Belectric, Inc. (“Belectric”). Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW of utility-scale, ground-mount, solar PV power systems from Belectric. To satisfy this initial 21 MW round of deployments, as expeditiously as possible, our strategy, as described above, is to lever the feed-in tariff for small generators. Under the existing feed-in tariff, SCE’s allocated share of the 500 MW statewide cap is 247.690 MW. Service under the feed-in tariff is on a first-come-first-served basis and will be closed to new customers once the total rated generating capacity of eligible facilities within SCE’s service territory reaches 247.690 MW. Once SCE reaches its allocated share of the statewide cap, it will keep a wait list of projects to backfill projects that are withdrawn or terminated. California Public Utilities Commission proceedings are underway to implement Senate Bill 32 ("SB 32"), which amends the existing feed-in tariff by increasing the statewide cap to 750 MW. Additionally, under SB 32, the fixed price set by the California Public Utilities Commission can now include the value of avoiding environmental impacts, such as greenhouse gas emissions. The price may also include the value of “locational benefits” which can mean several things, depending on how the California Public Utilities Commission interprets the bill. At a minimum, we believe this will include the extra value of energy produced on distribution circuits that need help with peak demand. Lastly, projects can be up to 3 MW in size, as opposed to a maximum of 1.5 MW in size. Under the existing feed-in tariff, SCE's allocated share of the statewide cap is based upon the ratio of SCE's peak demand to total statewide peak demand of all electrical corporations, which equals 0.495. These same metrics are adopted under SB 32. Accordingly, we estimate SCE's share of the statewide cap of 750 MW will be approximately 372 MW. -3- As of February 16, 2011, under the feed-in tariff, SCE had 1.9 MW of project bandwidth executed and 212.2 MW of project bandwidth in its interconnection queue. Projects are phased through the queue as follows: application, system impact study, facilities study, interconnection agreement. The feasibility of projects are evaluated at each phase. There is no assurance projects in the queue will result in interconnection agreements. At the date of this report, under the feed-in tariff, we have 12 MW of projects in SCE's interconnection queue. Of this, 9 MW of projects are at the application phase and 3 MW of projects are at the combined system impact/ facilities studies phase. There is no assurance our projects will result in interconnection agreements. Further, there is no assurance we will be able to deploy 21 MW of projects under the feed-in tariff before the feed-in tariff is fully subscribed. By not acting quickly enough, and by not pursuing feasible projects, we may miss the feed-in tariff allotments. Lastly, SB 32 is not yet implemented. Accordingly, there is no assurance SB 32 will be implemented and the statewide cap, under the feed-in tariff, increased to 750 MW. Belectric On March 31, 2011, we and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”) with Belectric. Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, we paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of our common stock (the “Payment Shares”) to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance of the Payment Shares was $0.60. Accordingly, as at March 31, 2011, we recorded $6,584,400 under shareholders’ equity and construction in progress. As a consequence of the issuance of the Payment Shares, Belectric is now our largest shareholder, holding 40.53% of the issued and outstanding shares of our common stock at the date of this report. Belectric is a resident California corporation. The Payment Shares were issued pursuant to an exemption from applicable prospectus requirements. Belectric is an accredited investor pursuant to Rule 501 of Regulation D of the United States Securities Act of 1933, as amended, in that all the equity owners of Belectric are accredited investors. Further, Belectric is an accredited investor pursuant to the provisions of National Instrument 45-106 adopted by the Canadian Securities Administrators in that all of the owners of interests, direct, indirect or beneficial, except the voting securities required by law to be owned by directors, are persons that are accredited investors. Under the Solar Power Systems Agreement, Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. Belectric agrees to design the systems to optimize revenue, with emphasis placed on the utilities’ time of delivery periods and factors. Additionally, Belectric shall be responsible for managing the operation of the solar PV systems, throughout the duration of the power purchase agreement underlying each system, and will receive, for the services to be provided, remuneration in the amount of USD $25 per kWp (DC rated output) per year. There is no assurance Coronus will be able to provide Belectric with satisfactory proof of secured financing, on a per project basis. The Solar Power Systems Agreement is incorporated by reference as Exhibit 10.18 of this annual report. With “Belectric” subsidiaries in 15 countries, Belectric International designs, manufactures and constructs utility-scale, solar PV systems worldwide. According to IMS Research’s 2010 Global PV System Integrator Rankings, Belectric International was the global leader in 2010, developing more than 300 MW of solar PV systems worldwide. -4- The Coronus Acquisition On November 2, 2009, we completed the agreement (the “Agreement”) to acquire all of the issued and outstanding shares of Coronus Energy Corp. (“Coronus”), a development stage company founded to deploy, own and operate utility-scale solar power systems in the State of California. We acquired all of the outstanding shares of Coronus in exchange for 2,000,000 shares of our common stock at a deemed value of $0.025 per share. We issued the 2,000,000 shares of our common stock to Mark Burgert, the sole principal of Coronus. Under the Agreement, Jeff Thachuk, our president, transferred 2,025,000 of his shares of our common stock to Mr. Burgert for $1. The transfer of these common shares was treated, as a contribution by Mr. Thachuk, as part of the consideration for the acquisition. The transaction was accounted for as the purchase of assets. The Coronus assets acquired by us consisted of a detailed business plan regarding the market for, and deployment of, utility-scale solar power systems in the State of California, as well as minimal working capital. Under the Agreement, options to acquire 905,000 shares of our common stock held by various persons were cancelled. Of the cancelled options, Raven Kopelman, Dave Holmes, and Ken Bogas, each a member of our board of directors, returned to us for cancellation, the options to acquire 480,000, 190,000 and 190,000 shares of our common stock, respectively. Under the Agreement, Mr. Thachuk was appointed as a director and the Chairman, CEO, CFO, Secretary and Treasurer of Coronus. Mr. Burgert continues to hold office of president in Coronus. On closing, we engaged Mr. Burgert as a consultant. As consideration therefore, we issued Mr. Burgert fully vested options to acquire (i) 150,000 shares of our common stock, exercisable at $0.065 per share until April 22, 2015, and (ii) 200,000 shares of our common stock, exercisable at $0.065 per share until March 31, 2016. On closing, 9,050,000 shares of our common stock collectively owned by Messrs. Thachuk and Burgert were placed into voluntary escrow, to be released to each of them on the basis of one common share each for each $0.50 earned in revenue by us on a consolidated basis. Messrs. Thachuk and Burgert maintain full voting and dividend rights in the 9,050,000 shares that were placed into escrow. The above discussions reflect the 2 for 1 stock split, which occurred on November 3, 2009. Our History and Development Our legal name and the name under which we carry on business is Coronus Solar Inc. We were incorporated federally in Canada pursuant to the provisions of the Canada Business Corporations Act of 1985, as amended, on December 3, 2001 under the name “The Lecturenet Learning Corporation”. On August 13, 2002, our articles were amended to split or subdivide the shares of our common stock on the basis of one and one-half post-subdivision shares for every one share of common stock previously held. On August 26, 2002, our articles were further amended to change our name to “InsightfulMind Learning, Inc.” On September 24, 2002, our articles were amended again to remove restrictions on the number of shareholders that we may have and to remove the prohibition from inviting the public to subscribe for our securities. On November 3, 2009, our articles were amended again to 1) split or subdivide the shares of our common stock on the basis of two post-subdivision shares for every one share of common stock previously held, 2) remove any restrictions on the right of our shareholders to transfer shares of our common stock, and 3) change our name to “Coronus Solar Inc.” Our corporate headquarters are located in Canada, at Suite 1100 – 1200 West 73rd Avenue, Vancouver, British Columbia V6P 6G5. Our registered and records office is also in Canada at 1600 – 609 Granville Street, Vancouver, British Columbia V7Y 1C3. We are extra provincially registered in the Province of British Columbia, Canada under the British Columbia Business Corporations Act pursuant to a Certificate of Registration dated January 24, 2002 issued by the Registrar of Companies for the Province of British Columbia. We were originally founded to create a web-based e-learning business that offered a variety of extracurricular, educational courses over the Internet. On completion of the Coronus acquisition, we redirected our business from delivering educational courses over the Internet to the deployment and operation of utility-scale solar power systems in the State of California. We now focus all of our efforts on the business of Coronus, our wholly-owned subsidiary. Coronus is a development stage company, founded to deploy, own and operate utility-scale solar -5- PV power systems in the State of California. Coronus was formed as a Delaware corporation on June 23, 2009, under the name Coronus Energy Corp. Coronus’ registered agent is Agents and Corporations, Inc. 1201 Orange Street, Suite 600, One Commerce Center, P.O. Box 511 Wilmington, Delaware 19801. Industry Solar power systems are renewable energy sources that rely on the sun as an energy source and do not require a fossil fuel supply. Solar power generation is virtually pollution free, capable of generating electricity without air or water emissions, noise, vibration, habitat impact or waste generation. In particular, solar power does not generate greenhouse gases that contribute to global climate change or other air pollutants, as power generation based on fossil fuel combustion does, and does not generate radioactive or other wastes as nuclear power and coal combustion do. While many of the costs of fossil fuels are well known, others (pollution related health problems, environmental degradation, the impact on national security from relying on foreign energy sources) are indirect and difficult to calculate. These are traditionally external to the pricing system, and are thus often referred to as externalities. A corrective pricing mechanism, such as a carbon tax, accounts for these externalities and leads to solar power being cheaper to the consumer than fossil fuel based energy. Solar power provides electrical generation by means of heat engines or photovoltaics. Our business is premised on photovoltaics, which is a method for generating electric power by using solar cells to convert energy from the sun into electricity. According to GlobalData, a market research firm, the global solar PV market witnessed substantial growth in 2008 and 2009 with 11,908 MW of installed capacity coming online in these two years as compared to only 2,392 MW installed in 2007. According to GlobalData, the market is driven by market stimulation packages offered by governments across the world, which includes the U.S. government. In the U.S., the growth momentum of the solar PV market has been largely facilitated by the support mechanisms provided by the federal and state governments. The U.S. federal government has provided funding of $3.1 billion to the states, as part of its economic stimulus package, to encourage PV installations and expand solar PV support programs. This is part of the country’s plan to encourage the growth of renewables in the energy portfolio. The U.S. government has extended the production tax credit and investment tax credit parts of the stimulus plan for solar PV development. California, the leading solar PV market in the U.S., was the first to initiate the feed-in tariff system in the country. These support mechanisms combined with other policies and incentives are expected to open up high-growth markets for solar PV. According to GlobalData, in this backdrop, the U.S. market for solar PV is expected to rise to 10,885 MW by 2015 at a compound annual growth rate of 39% during 2009-2015. According to GlobalData, U.S. grid-connected PV installations are mainly concentrated in a few states, with the state of California (757 MW) alone accounting for close to 66% of the country’s total cumulative installed solar PV capacity. The other major states with high cumulative installed capacity are New Jersey (101 MW), Colorado (52 MW), Nevada (49 MW), Arizona (36 MW), New York (32 MW) and Hawaii (20 MW). According to the California Energy Commission’s Energy Almanac, in 2008, 13.5% of the state’s electricity came from renewable sources. Of this, despite the solar PV market’s rapid growth over the past few years, solar power (which includes both solar PV and solar thermal) supplied only 0.24% of California’s total energy supply in 2008. Photovoltaic Systems Photovoltaics is a method for generating electric power by using solar cells to convert energy from the sun into electricity. Some materials, known as semiconductors, exhibit a property known as the photoelectric effect that causes them to absorb photons of light and release electrons. When these free electrons are captured, an electric current results that can be used as electricity. -6- Crystalline silicon-based technologies and thin-film technologies are the two primary technologies currently used in the solar power industry. Most solar PV modules in the market today are of the crystalline silicon-based type, with roughly 82 percent market share worldwide. These modules are made of the semiconductor material silicon and have a top and bottom electrical contact to move the electricity out of the solar cell. Solar modules usually consist of individual solar cells connected together, an encapsulant to protect against moisture and other environmental factors, and a sheet of glass for support. The individual solar cells do not require ongoing maintenance and have proven to last over 20 years. New and emerging thin film modules use very thin layers of semiconductor material, typically deposited on glass substrates, where the individual cells are connected through a monolithically integrated process during the deposition steps instead of assembled as individual cells. Solar PV systems are arrangements of solar PV modules connected to determine the total power output of the system. Energy is converted into direct-current, or DC, electricity when sunlight hits a solar PV module. In grid-tied applications, an inverter is used to convert the DC electricity from the solar PV system into alternating current, or AC electricity, which is interconnected directly to the electric utility grid. In addition, solar PV systems usually have mounting structures, cable cords to route the power, and circuit protection. To calculate the manufacturing cost per watt of a solar PV module, the cost to produce a solar module is divided by the number of sellable watts produced by the solar PV module. The efficiency of the solar PV module in converting sunlight into electricity determines the number of sellable watts. Efficiency is usually a function of the semiconductor material used in the conversion layer, the device structure and the manufacturing process. Crystalline silicon modules generally have higher conversion efficiencies than thin film solar modules but use approximately 100 times more semiconductor material and are more expensive than thin film production processes. Thin film solar modules manufactured at commercial scale can have a lower manufacturing cost per watt than crystalline silicon solar modules, even though crystalline silicon solar modules have higher conversion efficiencies. Solar PV module manufacturers price and sell solar PV modules per watt of rated power. Purchasers of solar PV modules consider not only the rated power but the cost of that electricity. Solar PV modules are usually 50 percent of the cost of a total solar PV system and have a general use life of approximately 25 years. The other 50 percent of the cost consists of the mounting structures, equipment and electrical components, known as the balance of system. In calculating the cost per kilowatt hour of solar electricity, many customers also consider the time value of the capital required to purchase and install the system. The solar PV industry uses a widely accepted set of standard procedures and conditions known as Standard Test Conditions, to measure and compare the performance of solar modules. These conditions specify a standard temperature, solar irradiance level and angle of the sun, and are used to determine the rated power and conversion efficiency of a solar module. Solar PV systems generally operate outside of Standard Test Conditions. The location and design of a PV system, time of day and year, temperature and angle of the sun impact the performance of a solar PV system, including conversion efficiency. Silicon-based PV modules demonstrated average conversion efficiencies of approximately 14 percent in 2006; whereas, thin film PV modules in commercial production demonstrated average conversion efficiencies that ranged from 6 percent to 10 percent. In terms of formal ratings, a typical thin film PV panel delivers 5.0 watts of DC current in full sun per square foot of photovoltaic surface, compared to a high-efficiency silicon-based PV panel that delivers 15.0 watts per square foot. Silicon-based PV has a higher efficiency when pointed directly at full sun, but thin film PV is able to capture sunlight more efficiently in overcast conditions and in conditions where the sun isn’t striking the collector as directly, such as early morning and late afternoon. For these reasons – thin film collectors, in terms of kilowatt-hours produced per day per “name plate” watt output – are about 20 percent more efficient than silicon PV modules. Thin film is also more efficient than silicon modules in turning DC current into usable AC power – about 10 percent more of the DC current that goes into the inverter from thin film photovoltaics turns into AC power when compared to typical silicon-based photovoltaics. Per watt installation and annualized operating costs for a solar power plant have realized reductions over the last several years. The main driver for these reductions has been reductions in the price of solar modules, as well as advancements in panel assembly, installation techniques, and operating systems that together have helped to reduce material and labor costs. Nonetheless, government tax incentives and other support for solar electricity generation, such as renewable portfolio standards and feed-in tariffs, continue to be key to the adoption of solar power systems. In the U.S., tax incentive programs exist at both the federal and state level and can provide -7- investment tax credits, accelerated depreciation and property tax exemptions for operators. Government mandated renewable portfolio standards are typically regionally or state based and direct regulated power utilities to supply a portion of their total electricity in the form of renewable electricity sources. Some programs further specify that a portion of the renewable energy quota must be from solar electricity, while others provide no specific technology requirement for renewable electricity generation. Government mandated feed-in tariffs require that regulated utilities are required to pay for renewable electricity generated by end-users and delivered into the electrical power grid. Regulations and policies relating to electricity pricing and interconnection also encourage distributive generation with photovoltaic systems. Photovoltaic systems generate most of their electricity during the afternoon hours when the demand for and cost of electricity is highest. As a result, electricity generated by photovoltaic systems mainly competes with expensive peak hour electricity, rather than the less expensive average price of electricity. Modifications to the peak hour pricing policies of utilities, such as to a flat rate, would require photovoltaic systems to achieve lower prices in order to compete with the price of electricity. In addition, interconnection policies often enable the owner of a photovoltaic system to feed solar electricity into the power grid without interconnection costs or standby fees. Due to rapid industry-wide silicon production capacity expansion since 2008, the solar power industry is experiencing an oversupply of high-purity silicon, resulting in falling silicon prices. Increases in polysilicon production and an oversupply of solar cells and modules have resulted in substantial downward pressure on prices throughout the value chain. In June 2009, SolarBuzz reported in its Retail Price Survey, the lowest retail prices for a silicon mono-crystalline module and a silicon multi-crystalline module were $2.80 per watt and $2.48 per watt respectively. In the same survey, SolarBuzz reported the lowest retail price for a thin film module was $1.76 per watt. In June 2011, SolarBuzz reported in its Retail Price Survey, the lowest retail prices for a silicon mono-crystalline module and a silicon multi-crystalline module were $1.80 per watt and $1.74 per watt respectively. In the same survey, SolarBuzz reported the lowest retail price for a thin film module was $1.37 per watt. Solar module price is the key element in the total price of an installed solar PV system, as, traditionally, the module cost represents roughly 50 percent of the total installed cost of the system. California Energy Market Size & Makeup California is the eighth largest economy in the world, according to the State’s Legislative Analyst’s Office. To meet the needs of its growing population, California’s economy depends upon affordable, reliable, and environmentally sound supplies of electricity, natural gas, and transportation fuels. Fueled by population growth, the demand for electricity in California is increasing. At the same time, the mandate to decrease greenhouse gas emissions is ever present. According to the California Energy Commission (the “Energy Commission”), in 2007, California produced 69.5% of the electricity it uses; the rest is imported from the Pacific Northwest (8.2%) and the U.S. desert southwest (22.3%). Natural gas is the main source for electricity at 45.2% of the total system power. According to the Energy Commission, in 2005, Californians spent $31 billion for their electricity. The Energy Commission projects per capita electricity consumption to remain relatively constant over the next decade at just above 7,500 kilowatt hours (kWh) per person. Per capita consumption has been relatively constant over the past 15 years, fluctuating between 7,200 and 7,800 kWh per person, depending on economic and annual temperature conditions. However, the Energy Commission forecasts growth in statewide annual electricity consumption over the next decade of 3% annually. Population growth is the driving force behind this growth. Electricity Prices The nominal price Californians pay for electricity has steadily risen over the past 30 years. According to the Energy Commission, the nominal, average retail electricity prices, charged by investor-owned utilities and municipal utilities, from 1982 to 2008, have grown 2.1% annually. The Energy Commission forecasts the nominal -8- price of electricity will continue to rise. According to them, the weighted average price, over the next six years, calculated from the retail electricity price forecasts of three investor-owned utilities and thirteen publicly-owned utilities, will increase by 1.5% annually. Renewables Portfolio Standard (RPS) A renewables portfolio standard (RPS) is a regulation that requires the increased production of energy from renewable energy sources, such as wind, solar, biomass, and geothermal. The policy ensures that a minimum amount of renewable energy is included in the portfolio mix of electricity resources serving a state or country, and – by increasing the required amount over time – the RPS can put the electricity industry on a path toward increasing sustainability. RPS-type mechanisms have been adopted in several countries, including Britain, Italy, Poland, Sweden, Belgium, and Chile, as well as in 30 U.S. states and the District of Columbia. Regulations vary from state to state, and there is no federal policy. Together these 30 U.S. states and the District of Columbia account for more than half of the electricity sales in the U.S. (source: U.S. Department of Energy). Of all the state-based RPS programs in place today, no two are the same. Each has been designed taking into account state-specific policy objectives (e.g. economic growth, diversity of energy supply, environmental concerns), local resource endowment, and the capacity to expand renewable energy production. Established in 2002 under Senate Bill 1078 and accelerated in 2006 under Senate Bill 107, California’s Renewables Portfolio Standard (RPS) is one of the most ambitious renewable energy standards in the United States. Under California’s RPS statutes, retail sellers of electricity in California are required to increase the amount of renewable energy they procure each year by at least 1 percent until 20 percent of their retail sales are served with renewable energy by December 31, 2010. On November 17, 2008, Governor Arnold Schwarzenegger signed executive order S-14-08 which mandated a RPS of 33% by 2020, which sits in addition to the 20% by 2010 order. According to the California Public Utilities Commission (CPUC), California’s three large Investor Owned Utilities (IOUs) – Pacific Gas and Electric (PG&E), Southern California Edison (SCE) and San Diego Gas and Electric (SDG&E) – collectively served 18% of their 2010 retail electricity sales with renewable power. The California Energy Commission (the “Energy Commission”) and the California Public Utilities Commission (CPUC) work collaboratively to implement the RPS, with each agency assigned specific roles. The Energy Commission’s roles are to 1) certify eligible renewable resources that meet certain criteria and 2) design and implement a tracking and verification system to ensure that renewable energy output is counted only once for the purpose of the RPS. The CPUC’s roles are to 1) determine annual procurement targets and enforce compliance, 2) review and approve each IOU’s renewable energy procurement plan, 3) review IOU contracts for RPS-eligible energy, 4) establish the standard terms and conditions used by IOUs in their contracts for eligible renewable energy, and 5) calculate market price referents (MPRs) for non-renewable energy that serve as benchmarks for the price of renewable energy. Procurement from a renewable facility cannot be counted towards a load serving entity’s RPS obligation unless that facility has been certified as RPS-eligible by the Energy Commission. In general, a facility is eligible if it uses an eligible renewable resource or fuel, satisfies resource-specific criteria, and is either located within the state or satisfies applicable requirements for out-of-state facilities. Solar photovoltaic (PV) is an eligible renewable resource, with no resource-specific criteria. Accordingly, because our plan is to locate our facilities within the state, our facilities will be RPS eligible. Further, in terms of delivery, according to the Energy Commission, PV facilities delivering electricity to the grid are relatively straightforward to integrate into RPS implementation because the generation can be readily measured and procured, with standard metering. Facilities seeking certification must submit a completed application, along with any necessary supporting documentation, to the Energy Commission. Provisional or “pre-certification” as an eligible renewable resource is available for applicants whose facilities are not yet on-line. Applicants seeking pre-certification must submit all required supplemental information, to the extent that information is available. If the additional required information is not available at the time of pre-certification because of the facility’s stage of development, then the applicant must explain this in its application and identify the missing information and the date(s) when the information is -9- expected to be available. Facilities that are pre-certified must submit a complete and updated certification application with all additional required information and be certified as RPS-eligible before any of its generation may be counted toward satisfying a retail seller’s RPS procurement requirements. The Energy Commission expects to review and process applications for certification and pre-certification within 10 business days of their receipt. Certification remains in effect for the life of the facility. Feed-In Tariff for Small Generators On February 14, 2008, by adopting Resolution E-4137, the CPUC made new feed-in tariffs available for the purchase of up to 500 MW, as amended by Senate Bill 380, of renewable generating capacity from small generating facilities throughout California. The feed-in tariffs present a simple mechanism for small renewable generators to sell power to a utility at predefined terms and conditions, without contract negotiations. The government regulates the tariff rate. Under the feed-in tariff, utilities are obligated to buy renewable energy from producers, and the feed-in tariff sets the price which these utilities pay per unit of electricity. The feed-in tariffs provide a 10, 15, or 20-year fixed-price, non-negotiable contract to participating small renewable generators, sized up to 1.5 megawatts (MW). The rate paid by the utility is fixed at the time the power purchase contract is signed with no escalation over the 10, 15 or 20 year contract period. Accordingly, although fixing the price at the onset provides certainty, it doesn’t provide for adjustments to offset rising maintenance and operating expenses, over the course of the contract, due to inflation. Customers can sell renewable power under the feed-in tariff terms to Southern California Edison (SCE), Pacific Gas and Electric Company (PG&E), San Diego Gas and Electric Company (SDG&E), PacifiCorp, Sierra Pacific Power Company, Bear Valley Electric Service Division of Golden State Water Company, and Mountain Utilities. Any customer may sell to SCE, PG&E, or SDG&E, but the feed-in tariffs are limited to water and waste water customers in the other three utilities. Accordingly, under this program, we will be confined to the territories of SCE, PG&E and SDG&E, the three largest investor-owned utilities in California. To qualify for the feed-in tariffs, the electric generation facility must be an eligible renewable energy resource. All renewable generation technologies, including solar, wind, geothermal, biomass, biogas, small hydro and fuel cells that use renewable fuels, are eligible. The tariffs are intended for smaller installations, up to 1.5 MW in size, where the host is a retail customer of the utility, interconnected and operated in parallel with the utility’s transmission and distribution system. The tariffs must be made available until the combined statewide cumulative rated capacity of eligible generation installed reaches500 MW. SCE’s allocated share of the 500 MW statewide cap is 247.690 MW. Service under the feed-in tariff is on a first-come-first-served basis and will be closed to new customers once the total rated generating capacity of eligible facilities within SCE’s service territory reaches 247.690 MW. Once SCE reaches its allocated share of the statewide cap, it will keep a wait list of projects to backfill projects that are withdrawn or terminated. California Public Utilities Commission proceedings are underway to implement Senate Bill 32 ("SB 32"), which amends the existing feed-in tariff by increasing the statewide cap to 750 MW. Additionally, under SB 32, the fixed price set by the California Public Utilities Commission can now include the value of avoiding environmental impacts, such as greenhouse gas emissions. The price may also include the value of “locational benefits” which can mean several things, depending on how the California Public Utilities Commission interprets the bill. At a minimum, we believe this will include the extra value of energy produced on distribution circuits that need help with peak demand. Lastly, projects can be up to 3 MW in size, as opposed to a maximum of 1.5 MW in size. Under the existing feed-in tariff, SCE's allocated share of the statewide cap is based upon the ratio of SCE's peak demand to total statewide peak demand of all electrical corporations, which equals 0.495. These same metrics are adopted under SB 32. Accordingly, we estimate SCE's share of the statewide cap of 750 MW will be approximately 372 MW. -10- As of February 16, 2011, under the feed-in tariff, SCE had 1.9 MW of project bandwidth executed and 212.2 MW of project bandwidth in its interconnection queue. Projects are phased through the queue as follows: application, system impact study, facilities study, interconnection agreement. The feasibility of projects are evaluated at each phase. There is no assurance projects in the queue will result in interconnection agreements. At the date of this report, under the feed-in tariff, we have 12 MW of projects in SCE's interconnection queue. Of this, 9 MW of projects are at the application phase and 3 MW of projects are at the combined system impact/ facilities studies phase. There is no assurance our projects will result in interconnection agreements. Further, there is no assurance we will be able to deploy 21 MW of projects under the feed-in tariff before the feed-in tariff is fully subscribed. By not acting quickly enough, and by not pursuing feasible projects, we may miss the feed-in tariff allotments. Lastly, SB 32 is not yet implemented. Accordingly, there is no assurance SB 32 will be implemented and the statewide cap, under the feed-in tariff, increased to 750 MW. In respect of interconnection, under the feed-in tariff, participants must follow the FERC-approved generator interconnection procedures if interconnecting to the transmission grid, or Commission-approved Rule 21 if interconnecting to the distribution grid. Feed-In Tariff Rates The rate sellers receive for their eligible renewable generation sold onto the grid is the market price as determined by the Energy Commission. Each year, the Energy Commission updates the Market Price Referent (MPR) for use in the 10, 15, and 20 year long-term contracts. The MPR is the basis for the tariff rate. The MPR, a per kilowatt-hour price, is the predicted annual average cost of production for a combined-cycle, natural gas fired, baseload proxy plant. Further, the tariff is time differentiated. Energy produced during utility peak hours commands a higher price, reflecting the higher cost of generation during those hours. Conversely, energy produced during off-peak hours is less valuable to the utility and the tariff varies accordingly. Using Time of Delivery (TOD) adjustment factors results in annual payments under the feed-in tariff program that better match with the MPR. Marketing Strategy Must-Take Contracts Our strategy is to enter into must-take contracts (power purchase agreements) with investor-owned utilities, under the feed-in tariff for small generators. Our plan is to deploy 1.5 MW solar PV power systems, the maximum effective capacity of a participating facility under the current feed-in tariff. Under the feed-in tariff, the large, investor owned utility is obligated by law to buy, without contract negotiations, the renewable energy we produce, at predefined rates, and under predefined terms and conditions. The feed-in tariff program exempts us from competitive solicitations. Under the feed-in tariff, we are not precluded from participating more than once. Accordingly, our plan is to enter into multiple power purchase agreements, in respect of multiple 1.5 MW systems. Southern California Edison To calculate the actual price paid for eligible renewable power under the feed-in tariff, the metered energy production at the point of interconnection is multiplied by the applicable Market Price Referent and then by the applicable Time of Delivery (TOD) adjustment factor. The TOD adjustment factors are different for each utility. The two utilities relevant to Coronus are Southern California Edison (SCE) and Pacific Gas and Electric (PG&E). Based on a comparative analysis, reflecting the different TOD adjustment factors, under the feed-in tariff, we estimate SCE pays 15% more than PG&E for power generated by a solar PV system. Accordingly, our strategy is to locate our solar PV systems within the territory of SCE. SCE serves more than 13 million people in a 50,000 square-mile area of central, coastal and southern California, excluding the City of Los Angeles and certain other cities. Based in Rosemead, California, the utility has been providing electric service in the region for more than 120 years. SCE’s service territory includes more than 180 cities. -11- SCE administers its share of the feed-in tariff program under the name “Schedule CREST”. Service under Schedule CREST is on a first-come-first-served basis and will be closed to new customers once the total rated generating capacity of eligible renewable generating facilities within SCE’s service territory reaches 247.690 MW, which is SCE’s allocated share of the 500 MW statewide cap. Once SCE reaches its allocated share of the statewide cap, it will keep a wait list of projects to backfill projects that are withdrawn or terminated. Our goal is to enter into the standardized, must-take, full buy/sell, Schedule CREST Power Purchase Agreements (CREST PPAs) with SCE, where SCE purchases all of our generation, net of station use. We would select a term of 20 years, as the customer may select the term. There is no regulatory approval process. The tariff and the CREST PPA were previously reviewed and approved by the California Public Utilities Commission. Once we and SCE sign a CREST PPA, it becomes effective and legally binding. To procure the CREST PPA, we require 1) a site, 2) an SCE retail account at the site, 3) engineered designs of the proposed 1.5 MW solar PV system, 4) Energy Commission pre-certification as a Renewables Portfolio Standard eligible facility, 5) an interconnection agreement with SCE, and 6) us committing to complete the construction of the plant and achieve initial operation within 18 months of the CREST PPA execution date. Siting Our strategy is to locate our solar PV systems within the territory of SCE. Generally, we are looking at desert sites (the Mojave and Sonoran deserts), with service, where large plots of land are available and affordable. To accommodate a 1.5 MW solar PV system, we will require a 10 acre parcel of land. We estimate a 10 acre parcel of vacant, desert land, with service, will cost $15,000 to $50,000. Rule 21 Interconnection Under the feed-in tariff, participants must follow the FERC-approved generator interconnection procedures if interconnecting to the transmission grid, or Commission-approved Rule 21 if interconnecting to the distribution grid. The FERC interconnection protocol currently takes eighteen months to complete and is done in clusters; whereas, the Commission-approved Rule 21 protocol takes only six to eight months, and can be done serially. Accordingly, our strategy is to site our systems where interconnection to the distribution grid is possible, thereby enabling us to benefit from the timelier, Commission-approved, Rule 21 protocol. Growth Under the feed-in tariff, we are not precluded from participating more than once. Accordingly, our plan is to enter into multiple power purchase agreements. Competition The solar energy and renewable energy industries are both highly competitive and continually evolving as participants strive to distinguish themselves within their markets and compete within the larger electric power industry. Within the renewable energy industry, we compete with other renewable energy technologies including hydro, wind, geothermal, bio-mass and tidal. Additionally, solar power competes with conventional fossil fuels. We believe solar power has certain advantages when compared to these other power generating technologies and offers a stable power price compared to utility network power, which typically increases as fossil fuel prices increase. In addition, solar power systems do not produce air, water and noise emissions. The current high up-front cost of solar relative to utility network power, however, is the primary market barrier for on-grid applications. In the large scale, on-grid solar power systems market, we face direct competition from companies that develop, own and operate solar power plants or sell turnkey solar power plants to end-users, such as utilities. In the context of our business plans, and our desire to capitalize on California’s feed-in tariff for small generators, we face direct competition from electric generation facilities that are eligible for and pursue the feed-in tariffs. To be eligible, the facility must utilize an eligible renewable generation technology, which includes solar, wind, -12- geothermal, biomass, biogas, small hydro and fuel cells that use renewable fuels. Additionally, the facility must restrict the size of its installation to 1.5 MW. In the context of the feed-in tariff, we intend to compete primarily on the basis of speed, arriving prior to the exhaustion of the program’s capacity, by way of allotments. Many of our competitors are larger, have greater financial resources, longer operating histories, and greater brand name recognition, than we do. In addition, many of our competitors may have well-established relationships with key utilities. It is possible that new competitors or alliances among existing competitors could emerge and rapidly acquire significant market share, which would harm our business. If we fail to compete successfully, our business would suffer and we may be unable to gain market share. Physical Plant Design and Deployment On March 31, 2011, we and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”) with Belectric. Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW_ac of solar PV systems from Belectric. Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. Belectric agrees to design the systems to optimize revenue, with emphasis placed on the utilities’ time of delivery periods and factors. Additionally, Belectric shall be responsible for managing the operation of the solar PV systems, throughout the duration of the power purchase agreement underlying each system, and will receive, for the services to be provided, remuneration in the amount of USD $25 per kWp (DC rated output) per year. With “Belectric” subsidiaries in 15 countries, Belectric International designs, manufactures and constructs utility-scale, solar PV systems worldwide. According to IMS Research’s 2010 Global PV System Integrator Rankings, Belectric International was the global leader in 2010, developing more than 300 MW of solar PV systems worldwide. We intend to maintain property insurance policies to cover our PV systems against losses due to fire, floods and other natural disasters. Financial Analysis Installed, we forecast a 1.5 MW_ac solar PV system will cost $5.5 million, inclusive of taxes, and over the course of 20 years, we estimate the system would generate $8.8 million in tariffs. We base our cost forecast on the pricing we negotiated, adjusted to reflect the fair value of the payment shares we issued on entering into the agreement, with Belectric, under the Solar Power Systems Agreement. We calculate our estimated tariffs using PVSYST, modeling software for the study, sizing, simulation and data analysis of solar PV systems. Using NREL meteorological data for Twentynine Palms, California, and system design inputs based on First Solar modules and the Belectric design, we generate a monthly/hourly production forecast. We then apply to this production forecast the Market Price Referent for a power purchase agreement entered into in 2011, with a commercial operation date of 2012, adjusted to factor in SCE’s Time of Delivery factors, to arrive at our revenue forecast. This estimate includes an allowance for revenue erosion, as a consequence of equipment degradation, equal to 0.7% per year. Ground-mounted, fixed-tilt systems, such as those we intend to deploy, contain no moving parts, and as a consequence, maintenance and operating costs are kept to a minimum. Over the course of 20 years, adjusted for inflation, at a compounded annual inflation rate of 2.79%, we forecast the expenses for a 1.5 MW_ac system, comprised of maintenance and operating costs, property tax, general administration and insurance, to be $1.4 million. -13- Employees & Consultants On completion of the acquisition of Coronus, Jeff Thachuk, our president, principal executive officer, secretary, treasurer, principal financial officer, principal accounting officer, and a member of our board of directors, was appointed as a director and the chairman, chief executive officer, chief financial officer, secretary and treasurer of Coronus, with Mark Burgert, the founder of Coronus, continuing to hold office of president in Coronus. On completion of the acquisition, we engaged Mr. Burgert as a consultant. As consideration therefore, we issued Mr. Burgert the options to acquire (i) 150,000 shares of our common stock, exercisable at $0.065 per share until April 22, 2015, and (ii) 200,000 shares of our common stock, exercisable at $0.065 per share until March 31, 2016. We are developing our solar business through Coronus, as a wholly-owned subsidiary. As of the date of this annual report, we have two persons actively engaged in the business of Coronus: Mr. Thachuk and Mr. Burgert. Mr. Thachuk is jointly responsible for business development, strategy and direction, as well as solely responsible for operations and administration. Mr. Burgert is jointly responsible for business development, strategy and direction. Since 1993, Mr. Burgert has accumulated, is the sole owner of, and managed a revenue real estate portfolio comprised of eight properties, giving rise to 19 separate rental units, located in Vancouver and Powell River, British Columbia. Mr. Thachuk devotes 40 hours per week towards the management of Coronus. Mr. Burgert devotes roughly 20 hours per week. Offices Our executive office is located at Suite 1100 – 1200 West 73rd Avenue, Vancouver, British Columbia, Canada V6P 6G5. We lease our office, month-to-month. We pay CAD$350 per month for the office, which includes the services of a shared receptionist, and a further CAD$55 per month for Internet and CAD$60 for a dedicated phone. On top of this, we are billed for photocopies, long distance phone/fax, and postage for outgoing mail, if and when we use these services. ITEM 1A.RISK FACTORS. Risks Related to Our Business We need to raise significant capital in order to grow our business and fund our operations, as planned, which may not be available on acceptable terms or at all. Our currently available capital resources and cash flows from operations are insufficient to meet our working capital and capital expenditure requirements. We need to raise significant capital to fund our plans, which includes the acquisition of private lands, and the funding of the solar PV power systems under the Solar Power Systems Agreement. Further, we will need operating capital until our solar PV power systems are online. Our cash requirements will depend on numerous factors, including, but not limited to, whether we’re able to procure the feed-in tariff power purchase agreements, and if so, whether we enter into multiple agreements, the size of the solar PV systems underlying the agreements, the costs of the private lands, and the needs of our general working capital. If adequate capital does not become available when needed on acceptable terms, or at all, our ability to fund our operations, and implement our plans will be hampered, resulting in our business, operating results, and/or financial condition being materially adversely affected. Our ability to raise capital is hampered by adverse changes in general economic market conditions. The U.S. economy is currently undergoing turmoil, amid stock market volatility, difficulties in the financial services sector, tightening of the credit markets, softness in the housing markets, concerns of inflation and deflation, reduced corporate profits and capital spending, reduced consumer spending, and continuing economic uncertainties. This turmoil and the uncertainty about future economic conditions could negatively impact our ability to obtain debt or equity financing of our operations. The cost and availability of credit has been and may continue to be adversely affected as concerns about the stability of the markets generally and the strength of counterparties -14- specifically has led many lenders and institutional investors to reduce, and in some cases, cease, to provide funding to borrowers. If these market and economic conditions continue, they may limit our ability to access the capital markets to meet liquidity and capital expenditure requirements. We cannot predict the timing, strength or duration of this global economic downturn. Our ability to obtain market share and revenues depends on our ability to successfully procure power purchase agreements from investor-owned utilities. Our plan is to procure power purchase agreements from investor-owned utilities under California’s feed-in tariff program for small generators. Although the feed-in tariffs present a mechanism for small renewable generators to sell power to a utility at predefined terms and conditions, without contract negotiations, the utility stipulates, as a special condition, that the facility be strategically located and interconnected to the electric transmission system in a manner that optimizes the deliverability of electricity generated at the facility to load centers. Although we believe we will be able to satisfy this special condition, there is no assurance we will. Failure to do so will result in our inability to procure the power purchase agreements, which would materially and adversely affect our business, operating results, and/or financial condition. We face competition from other companies applying for the feed-in tariffs under California’s feed-in tariff program for small generators. Under the feed-in tariff program for small generators, SCE’s allocated share of the 500 MW statewide cap is 247.690 MW. Although the individual allotments are restricted to facilities of 1.5 MW in size or smaller, eligible facilities extend beyond solar PV and include all competing renewable generation technologies, such as wind, geothermal, biomass, biogas, small hydro and fuel cells that use renewable fuels. Service under the program is on a first-come-first-served basis and will be closed to new customers once SCE reaches its allocated share of the statewide cap. If we fail to compete effectively, by not acting quickly enough, we may miss the allotments. If we fail to obtain service under the program, we may be unable to increase our market share and revenues, which would materially and adversely affect our business, operating results, and/or financial condition. We are dependent upon one solar PV systems integrator for systems installation. Under the Solar Power Systems Agreement with Belectric, Belectric is to provide all services necessary for delivery to Coronus of 21 MW of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. Accordingly, we are dependent on Belectric to deploy our systems. Delays or failures in delivery, shortages caused by inadequate production capacity or unavailability, financial failure, or otherwise, experienced by Belectric, would adversely affect or limit the implementation of our plans, which would materially and adversely affect our business, operating results, and/or financial condition. If we would be required to locate and contract with a substitute solar PV systems integrator, we may have difficulty identifying a substitute in a timely manner and on commercially reasonable terms. If this were to occur, our business would be harmed. We have a limitedoperating history and expect to incur losses into the future. As a development stage company, we have a limited operating history upon which an evaluation of our future success or failure can be made. To achieve and maintain profitability and positive cash flow we are dependent upon our ability to generate revenues and our ability to generate a profit. If we are unable to raise sufficient capital to fund our plans and/or unable to procure power purchase agreements under California’s feed-in tariff program for small generators, we may have to suspend or cease operations. The success of our business depends on the continuing contributions of Jefferson Thachuk and Mark Burgert. We rely heavily on the services of Jefferson Thachuk and Mark Burgert. Loss of the services of Mr. Thachuk and/or Mr. Burgert would adversely impact our operations. We do not carry key person life insurance on any of our senior management or other key personnel. -15- Risks Relating to Our Industry Existing regulations, and changes to such regulations, may present technical, regulatory and economic barriers to the installation of our solar PV power systems, which have a material adverse affect on our business and results of operations. Installation of solar PV power systems are subject to oversight and regulation in accordance with national and local ordinances, building codes, zoning, environmental protection regulation, utility interconnection requirements for metering and other rules and regulations. We rely on Belectric to design systems that agree to these standards. Certain cities may have ordinances that prevent or increase the cost of installation of solar PV power systems. In addition, new government regulations or utility policies pertaining to solar PV power systems are unpredictable and may result in significant additional expenses or delays and, as a result, could cause a significant adverse impact on our operations. Reduced growth in or the reduction, elimination or expiration of government subsidies, economic incentives and other support for on-grid solar electricity applications could impede or frustrate the implementation of our plans, materially and adversely affecting our business, financial condition and results of operations. Reduced growth in or the reduction, elimination or expiration of government subsidies, economic incentives and other support for on-grid solar electricity may result in the diminished competitiveness of solar energy relative to conventional and non-solar renewable sources of energy, and could materially and adversely affect the growth of the solar energy industry. We believe that the near-term growth of the market for on-grid applications, where solar energy is used to supplement the electricity a consumer purchases from the utility network, depends significantly on the availability and size of government subsidies and economic incentives. Federal, state and local governmental bodies in many countries, most notably Germany, Italy, Spain, France, Greece, Portugal, South Korea, Japan, Canada and the United States, have provided subsidies in the form of feed-in tariffs, rebates, tax incentives and other incentives to end-users, distributors, systems integrators and manufacturers of photovoltaic products. Many of these government incentives expire, phase out over time or require renewal by the applicable authority. Electric utility companies or generators of electricity from fossil fuels or other renewable energy sources could also lobby for a change in the relevant legislation in their markets to protect their revenue streams. ITEM 1B.UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 2.PROPERTIES. Vidal On August 25, 2010, Coronus entered into a Vacant Land Purchase Agreement (the “Vidal Agreement”) to acquire a 280 acre parcel of vacant land, situated in Vidal, County of San Bernardino, California, from Paul R Marshall Trust. The total purchase price was $240,000. A deposit of $1,000 was paid and the balance due was payable on November 30, 2010. In return for the Company paying forfeitable fees of $11,610, the close of escrow had been extended from November 30, 2010 to June 15, 2011. On June 14, 2011, Coronus and Paul R Marshall Trust mutually cancelled the Vidal Agreement, pursuant to provision 30 of the Vidal Agreement, a liquidated damages provision, whereby the $1,000 deposit originally paid by Coronus on entering into the Vidal Agreement, less escrow and realtor fees, was released to Paul R Marshall Trust. We sought the cancellation because we lacked the funds to pay the contractual balance due. The Vidal Agreement and the Vidal Agreement Cancellation Instructions are incorporated by reference as Exhibits 10.10 and 10.21, respectively, of this annual report. -16- Twentynine Palms East On August 28, 2010, Coronus entered into a Vacant Land Purchase Agreement (“the “Twentynine Palms East Agreement”) to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California, from Gary and Sylvia Wright. The purchase price of $32,000, all cash, was paid on January 24, 2011. Accordingly, Coronus owns this parcel. At this point in time, we have opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s distribution engineers, the anticipated network upgrade costs to accommodate the systems are currently prohibitive. The Twentynine Palms East Agreement is incorporated by reference as Exhibit 10.11 of this annual report. Twentynine Palms North On January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California, from Joshua Tree Holdings. The purchase price was $40,000. Coronus agreed to pay $8,000, with Joshua Tree Holdings agreeing to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 16, 2011, the transaction closed. Accordingly, Coronus owns this parcel. Based on the feedback we received from SCE’s distribution and transmission engineers, on June 16, 2011,Coronus entered into two Combined System Impact and Facility Study Agreements (the “SIS/FAS Study Agreement for Coronus 29-Palms North 1” and the “SIS/FAS Study Agreement for Coronus 29-Palms North 2”) with SCE. The SIS/FAS Study Agreements relate to Coronus’ applications for interconnection service and the CREST tariff for two 1.5 MW solar PV power systems sited on this parcel. Additionally, based on the feedback we received from SCE’s distribution and transmission engineers, on May 11, 2011, Coronus submitted a third application to SCE relating to interconnection service and the CREST tariff for a third 1.5 MW solar PV power system sited on this parcel. We are presently waiting on SCE’s distribution and transmission engineers for feedback on this application. The Twentynine Palms North Agreement, and the SIS/FAS Study Agreement for Coronus 29-Palms North 1 and the SIS/FAS Study Agreement for Coronus 29-Palms North 2, are incorporated by reference as Exhibits 10.15, and 10.19 and 10.20, respectively, of this annual report. Newberry Springs On January 24, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California, from Mike Hoch. The purchase price was $45,000. Coronus agreed to pay $8,000, with Mike Hoch agreeing to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On March 17, 2011, the transaction closed.Accordingly, Coronus owns this parcel.At this point in time, we are precluded from pursuing interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s transmission engineers, the existing, regional specific, transmission infrastructure lacks the transmission capacity we would require to deploy our solar PV power systems on this parcel. Although SCE plans to upgrade this transmission infrastructure, these upgrades are not slated for completion till 2018 – 2019.The Newberry Springs Agreement is incorporated by reference as Exhibit 10.16 of this annual report. Joshua Tree East On May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California, from Sal, Alfred and Frances Gonzalez. The purchase price is $200,000. Close of escrow is June 30, 2011. Coronus deposited 5,000 into escrow and agrees to deposit an additional $25,000 within sufficient time to close escrow. Sal, Alfred and Frances Gonzalez agree to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. Based on the feedback we received from SCE’s distribution and transmission engineers, in respect of the applications for interconnection service for -17- Coronus 29-Palms North 1and Coronus 29-Palms North 2, on May 25, 2011, Coronus submitted five application to SCE relating to interconnection service and the CREST tariff for five 1.5 MW solar PV power systems sited on this parcel. We are presently waiting on SCE’s distribution and transmission engineers for feedback on these applications.The Joshua Tree East Agreement is filed as Exhibit 10.31 of this annual report. Solar Photovolatic Power Systems On March 31, 2011, we and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”) with Belectric. Under the Solar Power Systems Agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the Solar Power Systems Agreement, we paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of our common stock to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance was $0.60. Accordingly, as at March 31, 2011, we recorded $6,584,400 under shareholders’ equity and construction in progress. Under the Solar Power Systems Agreement, Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. There is no assurance Coronus will be able to provide Belectric with satisfactory proof of secured financing, on a per project basis. The Solar Power Systems Agreement is incorporated by reference as Exhibit 10.18 of this annual report. ITEM 3.LEGAL PROCEEDINGS. We are not presently a party to any litigation. PART II ITEM 5. MARKET FOR COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock was listed for trading on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) on May 6, 2009 under the symbol “IMNDF”. On October 13, 2009, our shareholders approved the change of our name from InsightfulMind Learning, Inc. to Coronus Solar Inc. and the split of our common stock on the basis of 2 new shares for each 1 old share. In respect of the Bulletin Board, the name change and the 2 for 1 forward split took effect at the open of business, January 15, 2010. On this date, FINRA issued us the new symbol “CRNSF”. The figures set forth below reflect the 2 for 1 stock split. Fiscal Year High Bid Low Bid Fourth Quarter: 1/1/11 to 3/31/11 $ $ Third Quarter: 10/1/10 to 12/31/10 $ $ Second Quarter: 7/1/10 to 9/30/10 $ $ First Quarter: 4/1/10 to 6/30/10 $ $ -18- Fiscal Year High Bid Low Bid Fourth Quarter: 1/1/10 to 3/31/10 $ $ Third Quarter: 10/1/09 to 12/31/09 $ $ Second Quarter: 7/1/09 to 9/30/09 $ $ First Quarter: 4/1/09 to 6/30/09 $ $ Holders On June 22, 2011, we had 54 shareholders of record of our common stock. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such asid and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers’ duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities Authorized for Issuance Under Equity Compensation Plans Number of securities Number of securities to Weighted-average remaining available for be issued upon exercise exercise price of Future issuance under of outstanding options, outstanding options, equity compensation plans warrants and rights warrants and rights (excluding securities Plan category (a) (b) in column (a)) (c) Equity compensation plans 0 0 approved by security holders (1) Equity compensation plans not 0 0 0 approved by securities holders Total 0 0 At our annual shareholders’ meeting on November 23, 2010, we proposed and the shareholders approved a 10% “rolling” stock option plan (the “Option Plan”). As of the date of this annual report, no options under the Option Plan have been granted. -19- ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this annual report on Form 10-K includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this annual report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation Estimates and Assumptions In the preparation of our financial statements, no estimates have been used since there is insufficient historical information in which to base such estimates. Trends Affecting Our Business In the past two and one-half years, solar module prices have been reduced by more than half, due to the impact of the global economic downturn, reduced silicon prices, increased polysilicon supply, and a general oversupply of solar modules on the market. Although we expect solar module prices to stay at current levels, or continue to decline, but not as drastically, a rebound in solar module prices would materially impact the viability of our business model, rendering our model nonviable. Plan of Operation For The Next Twelve Months Our efforts are focused on raising capital through the sale of common stock in private placements to eliminate our working capital deficiency and to position us with sufficient funds to execute on the business plan of Coronus, our wholly-owned subsidiary. Coronus is a development-stage company founded to deploy and operate utility-scale solar PV power systems in the State of California. The business plan of Coronus calls for 1) the procurement of 20-year, “must-take” power purchase agreements from Southern California Edison (SCE), under the California Public Utilities Commission’s feed-in tariff program for small generators, and 2) the development of the corresponding, utility-scale, 1.5 MW solar PV power systems. On May 16, 2011,Coronus completed the Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”), which Coronus entered into on January 23, 2011, and which was first reported in our Form 8-K filed with the SEC on January 27, 2011. Under the Twentynine Palms North Agreement, Coronus acquired a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California. On February 22, 2011, Coronus submitted two generating facility interconnection applications to SCE in respect of two, utility-scale, 1.5 MW solar PV power systems to be sited on this parcel (“Coronus 29-Palms North 1” and “Coronus 29-Palms North 2”). SCE’s distribution and transmission engineers’ initial assessment was favorable. Accordingly, on June 16, 2011, Coronus entered into two Combined System Impact and Facility Study Agreements (the “SIS/FAS Study Agreement for Coronus 29-Palms North 1” and the “SIS/FAS Study Agreement for Coronus 29-Palms North 2”) with SCE. The SIS/FAS Study Agreements set forth the terms and conditions for SCE to perform a combined system impact and facility study to specify and estimate the cost of the equipment, engineering, procurement and construction work, including overheads, required for interconnection. The results of the SIS/FAS Study Agreements are anticipated to be completed within 90 business days. -20- Interconnection agreements with SCE are premised on the results of SIS/FAS studies, provided the specified and estimated cost of the equipment, engineering, procurement and construction work, including overheads, required for interconnection, is economical. There is no assurance the results of SIS/FAS studies will be economical. Based on the feedback we received from SCE’s distribution and transmission engineers, in respect of their initial assessment of Coronus’ generating facility interconnection applications for Coronus 29-Palms North 1 and Coronus 29-Palms North 2, on May 11, 2011, Coronus submitted a third generating facility interconnection applications to SCE in respect of a third, utility-scale, 1.5 MW solar PV power system to be sited on the same parcel (“Coronus 29-Palms North 3”). We are presently waiting on SCE’s distribution and transmission engineers for feedback on this application. Provided the feedback we obtain is favorable, our plan is to enter into a SIS/FAS Study Agreement with SCE for Coronus 29-Palms North 3. Based on the feedback we received from SCE’s transmission engineers, in respect of their initial assessment of Coronus’ generating facility interconnection applications for Coronus 29-Palms North 1 and Coronus 29-Palms North 2, on May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California.Close of escrow is June 30, 2011. Our plan is to close. Based on the feedback we received from SCE’s transmission engineers, in respect of their initial assessment of Coronus’ generating facility interconnection applications for Coronus 29-Palms North 1 and Coronus 29-Palms North 2, on May 25, 2011, Coronus submitted five generating facility interconnection applications to SCE in respect of five, utility-scale, 1.5 MW solar PV power systems to be sited on this parcel (“Coronus JT Cascade 1”, “Coronus JT Cascade 2”, “Coronus JT Cascade 3”, “Coronus JT Shasta 1”, and “Coronus JT Shasta 2”).We are presently waiting on SCE’s distribution and transmission engineers for feedback on these applications. Provided the feedback we obtain is favorable, our plan is to enter into SIS/FAS Study Agreements with SCE for any of Coronus JT Cascade 1, Coronus JT Cascade 2, Coronus JT Cascade 3, Coronus JT Shasta 1, and/or Coronus JT Shasta 2. In addition to the above, we are presently evaluating further vacant lands, ranging in size between 20 and 100 acres, for purchase. Over the course of the next twelve months, our intention is to acquire further lands, and to submit generating facility interconnection applications to SCE in respect of utility-scale, 1.5 MW solar PV power systems to be sited on these lands. Results of Operations Fiscal Year Ended March 31, 2011 Compared to Fiscal Year Ended March 31, 2010 1.Revenue and Operating Expenses We achieved no revenue ($nil) for the year ended March 31, 2011 compared to $249 for the year ended March 31, 2010. The $249 in revenue for the year ended March 31, 2010 was attributable to sales of our online course, MathNote SAT®, which we discontinued on November 2, 2009, on completion of the acquisition of Coronus. Amortization expense increased by $3,067 or 74% from $4,169 for the year ended March 31, 2010 to $7,236 for the year ended March 31, 2011. On completion of the Coronus acquisition on November 2, 2009, we acquired a business plan, with the fair value of $21,500. The business plan is amortized over its useful life of three years. In respect of the comparative year, the Company's website development was substantially completed in October 2005, and the capitalized cost related thereto was amortized over three years. Accordingly, this cost was substantially fully amortized by March 31, 2010. Interest on shareholder loan increased by $3,816 or 76% from $4,997 for the year ended March 31, 2010 to $8,813 for year ended March 31, 2011. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the year. In the comparative year, the -21- shareholder loan was non-interest bearing. Despite this, the Company charged imputed interest of 4% per annum and recorded the interest as additional paid in capital. Effective April 1, 2010, the outstanding loan principal now accrues interest at the annual rate of 4%. Interest and bank charges expense decreased by $617 or 25% from $2,497 for the year ended March 31, 2010 to $1,880 for the year ended March 31, 2011. The reason for the decrease is we incurred no credit card service charges for online course sales for the year ended March 31, 2011. Office and miscellaneous expense increased by $7,333 or 56% from $13,196 for the year ended March 31, 2010 to $20,529 for the year ended March 31, 2011. The principal reason for the increase was that we incurred rent expense for an office in Canada on a month-to-month basis during the current year, and incurred no such expense in the comparative year. Additionally, we incurred greater filing fees and printing and mailing fees during the year, as compared to the comparative year. We incurred no stock based compensation expense ($nil) for the year ended March 31, 2011compared to $26,144 for the year ended March 31, 2010. We incurred the expense in the comparative year due to the stock options we granted to Mark Burgert on November 2, 2009 by engaging Mr. Burgert as a consultant, in relation to the Coronus acquisition. As consideration therefore, we issued Mr. Burgert fully vested options to acquire (i) 150,000 shares of our common stock, exercisable at $0.065 per share until April 22, 2015, and (ii) 200,000 shares of our common stock, exercisable at $0.065 per share until March 31, 2016. Telephone and utilities expense decreased by $660 or 48% from $1,369 for the year ended March 31, 2010 to $709 for the year ended March 31, 2011. The reason for the decrease is the result of savings of roughly $50 per month in our monthly telephone expense. We incurred no advertising and promotion expense ($nil) for the year ended March 31, 2011 compared to $1,514 for the year ended March 31, 2010. The reason for the decrease was that, in anticipation of the closing of the Coronus acquisition in early November, 2009, we suspended and ceased indefinitely all advertising of our online course in October, 2009. We incurred $1,219 in travel expense for the year ended March 31, 2011 compared to no travel expense ($nil) for the year ended March 31, 2010. In the current year, the travel expense related to an on-site meeting with a solar PV systems integrator in California. We incurred $12,200 in feasibility study expense for the year ended March 31, 2011 compared to no feasibility study expense ($nil) for the year ended March 31, 2010. In the current year, the feasibility study expense related to deposits Coronus paid to Southern California Edison in respect of four Rule 21 generating facility interconnection applications and two WDAT SGIP interconnection and distribution service requests. We incurred $2,499 in foreign exchange losses for the year ended March 31, 2011 compared to no foreign exchange loss (gain) ($nil) for the year ended March 31, 2010. In the current year, the foreign exchange loss was attributable to the strong Canadian dollar, as our functional currency is the Canadian dollar. We incurred $8,400 in write-down of land deposits for the year ended March 31, 2011 compared to no write-down of land deposits ($nil) for the year ended March 31, 2010. In the current year, as at March 31, 2011, we had paid $8,400 in land deposits in respect of one vacant land purchase agreement, the Vidal Agreement. Subsequent to our year end, the parties to the Vidal Agreement cancelled the agreement, and the land deposits Coronus made were forfeited. We incurred no write down in website development costs expense ($nil) for the year ended March 31, 2011 compared to $3,245 for the year ended March 31, 2010. On completion of the acquisition of Coronus on November 2, 2009, we wrote off the balance of our website development costs of $3,245. -22- We incurred no write-off trademark cost expense ($nil) for the year ended March 31, 2011 compared to $279 for the year ended March 31, 2010. On completion of the acquisition of Coronus on November 2, 2009, we wrote off the balance of our intangible asset of $279 (relating to the “MathNote” trademark). We achieved no debt forgiven income ($nil) for the year ended March 31, 2011 compared to $5,225 in debt forgiven income for the year ended March 31, 2010. On August 10, 2009, the course author we used previously waived a non-interest bearing, outstanding invoice, dated March 15, 2008, in the amount of $757 and at year end March 31, 2010, a financial consultant we used previously waived an outstanding invoice, plus interest, in the amount of $4,468. 2. Assets and Liabilities Construction in progress was $6,586,415 at March 31, 2011 compared to no construction in progress ($nil) at March 31, 2010. On March 31, 2011, the Company and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems with Belectric, a U.S.-based solar PV systems integrator. Under the agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the agreement, the Company paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of its common stock to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance was $0.60. As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress. Property, plant and equipment increased by $77,883 or 25,000% from $309 at March 31, 2010 to $78,192 at March 31, 2011. The increase was due to the California vacant land Coronus purchased during the year, namely the Twentynine Palms East parcel and the Newberry Springs parcel. Intangible asset decreased by $7,167 or 39% from $18,514 at March 31, 2010 to $11,347 at March 31, 2011. On completion of the Coronus acquisition on November 2, 2009, we acquired a business plan, with the fair value of $21,500. The business plan is amortized over its useful life of three years. The decrease reflects the amortization of the business plan over the course of the year. Loan from a shareholder increased by $114,854 or 75% from $154,096 at March 31, 2010 to $268,950 at March 31, 2011. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the period, for working capital. Note payable was $37,100 at March 31, 2011 compared to no note payable ($nil) at March 31, 2010. The note payable relates to Coronus’ Newberry Springs vacant land purchase. Under the agreement to purchase, the seller agreed to carry back $37,000 of the purchase price for two years at 6.5% per annum interest, with monthly payments of interest only. On March 17, 2011, the transaction closed. At March 31, 2011, the Company had accrued interest payable of $100. 3. Share Capital Share capital increased by $6,655,093 or 960% from $692,751 at March 31, 2010 to $7,347,844 at March 31, 2011. On January 21, 2011, the Company completed a non-brokered private placement, issuing 212,500 shares of common stock to eleven investors, at a price of CAD$0.40 per share, for gross proceeds of CAD$85,000. On March 31, 2011, the Company and Coronus entered into a purchase agreement for utility-scale, ground-mount, solar PV power systems with Belectric, a U.S.-based solar PV systems integrator. Under the agreement, Coronus agreed to acquire a total of 21 MW_ac of utility-scale, ground-mount, solar PV power systems from Belectric, for total consideration of $76,818,000, exclusive of taxes (the “Basic Price”). On entering into the agreement, the Company paid 15% of the Basic Price, or $11,522,700, by way of issuing 10,974,000 shares of its common stock to Belectric, at a deemed price of $1.05 per share. The fair value per share at the date of issuance was $0.60.As a result, $6,584,400 was recorded under shareholders’ equity and construction in progress. -23- Fiscal Year Ended March 31, 2010 Compared to Fiscal Year Ended March 31, 2009 1.Revenue and Operating Expenses We achieved revenue of $249 for the year ended March 31, 2010 compared to $675 for the year ended March 31, 2009. The decrease in revenue of $426, or 63%, was the consequence of us scaling back on the advertisement of our online course MathNote SAT®, our sole source of revenue, in the quarter ended September 30, 2009, by scaling back on our search marketing campaigns, both in terms of the number of keywords we bid on and the bid price, resulting in comparatively fewer clicks and by extension fewer conversions. In the quarter ended December 31, 2010, we suspended the campaigns outright. We ceased our Yahoo Search Marketing campaign on October 2, 2009 and our Google Search Marketing campaign on October 20, 2009. Further, on completion of the Agreement on November 2, 2009, we suspended the sale of the course indefinitely. In both the current and comparative fiscal year, all sales were attributable to sales of the course, MathNote SAT®. Amortization expense decreased by $1,654 or 28% from $5,823 for the year ended March 31, 2009 to $4,169 for the year ended March 31, 2010. The Company’s website development was substantially completed in October 2005, and the capitalized cost related thereto was amortized over three years. On completion of the Agreement on November 2, 2009, we wrote off the balance of our website development costs of $3,245 and our intangible asset of $279 (relating to the “MathNote” trademark). However, on completion of the Agreement on November 2, 2009, we acquired a business plan, the fair value of which was deemed to be $21,500. The business plan is amortized over its useful life of three years. Interest on shareholder loan increased by $2,769 or 124% from $2,228 for the year ended March 31, 2009 to $4,997 for the year ended March 31, 2010. The reason for the increase was the result of further loans made to the Company by a shareholder, a director of the Company, over the course of the year, and the corresponding interest imputed thereon. Interest and bank charges increased by $565 or 29% from $1,932 for the year ended March 31, 2009 to $2,497 for the year ended March 31, 2010. The principal reason for the increase was the use of the line of credit during the current fiscal year. Office and miscellaneous increased by $8,807 or 201% from $4,389 for the year ended March 31, 2009 to $13,196 for the year ended March 31, 2010. The reason for the increase was that we incurred $9,014 in transfer agency and filing fees during the current fiscal year, and incurred no such costs in the comparative fiscal year. Stock based compensation expense decreased by $29,036 or 53% from $55,180 for the year ended March 31, 2009 to $26,144 for the year ended March 31, 2010. The reason for the decrease was that in fiscal 2010, the Company issued fully vested stock options to acquire 350,000 shares of common stock at an exercise price of $0.065 per share; whereas in fiscal 2009, the Company’s board of directors approved to denominate the exercise price of all outstanding stock options (fully vested options to acquire a total of 1.3 million shares) in U.S. dollars, as compared to the existing denomination in Canadian dollars. To account for the redenomination, the transaction was regarded as the cancellation of the original stock options and the granting on the same day of the same number of stock options with the same terms except the exercise prices were denominated in U.S. dollars. Advertising and promotion expense decreased by $3,109 or 67% from $4,623 for the year ended March 31, 2009 to $1,514 for the year ended March 31, 2010. The reason for the decrease was the consequence of us scaling back on the advertisement of our online course MathNote SAT®, in the quarter ended September 30, 2009, by scaling back on our search marketing campaigns, both in terms of the number of keywords we bid on and the bid price. Further, in the quarter ended December 31, 2009, we suspended the campaigns outright. We ceased our Yahoo Search Marketing campaign on October 2, 2009 and our Google Search Marketing campaign on October 20, 2009. -24- Write down in website development costs was $3,245 for the year ended March 31, 2010 compared to zero ($nil) for the year ended March 31, 2009. On completion of the Agreement, we wrote off the balance of our website development costs of $3,245. Write-off patent cost was $279 for the year ended March 31, 2010 compared to zero ($nil) for the year ended March 31, 2009. On completion of the Agreement, we wrote off the balance of our intangible asset of $279 (relating to the “MathNote” trademark). Debt forgiven income for the year ended March 31, 2010 was $5,225 compared to zero ($nil) debt forgiven income for the year ended March 31, 2009. On August 10, 2009, the course author we used previously waived a non-interest bearing, outstanding invoice, dated March 15, 2008, in the amount of $757 and at year end March 31, 2010, a financial consultant we used previously waived an outstanding invoice, plus interest, in the amount of $4,468. 2. Assets and Liabilities Website development costs were zero ($nil) at March 31, 2010, as compared to $3,743 at March 31, 2009. On November 2, 2009, on completion of the Agreement, we wrote off the balance of our website development costs. Intangible asset increased by $18,258 or 7,130% from $256 at March 31, 2009 to $18,514 at March 31, 2010. The increase reflects the $21,500 intangible asset we acquired on completion of the Agreement on November 2, 2009. The intangible asset consisted of a detailed business plan regarding the market for, and deployment of, utility-scale solar power systems in the State of California. At the same time, on completion of the Agreement, we wrote off the balance of our intangible asset relating to the “MathNote” trademark ($256 at March 31, 2009). Accounts payable and accrued liabilities increased by $33,959 or 327% from $10,385 at March 31, 2009 to $44,344 at March 31, 2010. The increase was mainly due to legal fees billed in the fourth quarter in relation to the drafting and reporting of the Agreement. Loan from a shareholder increased by $67,602 or 78% from $86,494 at March 31, 2009 to $154,096 at March 31, 2010. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the period, for working capital. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We have generated no revenues from our Coronus operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. To become profitable and competitive, we need to procure power purchase agreements from SCE, under the California Public Utilities Commission’s feed-in tariff program for small generators, obtain land use permits, and secure financing, on a per project basis, to pay Belectric, in installments, to construct the utility-scale, solar PV systems. There is no assurance that we will be able to obtain power purchase agreements or land use permits. Further, there is no assurance that we will be able to secure financing, or secure financing on acceptable terms. If financing is not available on acceptable terms, we may be unable to develop our operations. We expect to raise additional capital through the sale of common stock in private placements. There is no assurance, however, that we will be able to raise any capital through the sale of common stock. Further, equity financing could result in additional dilution to existing shareholders. We do not believe that possible inflation and price changes will affect our revenues. -25- Our auditors have issued a going concern opinion in our consolidated financial statements for the year ended March 31, 2011. This means that there is substantial uncertainty that we will continue operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Liquidity and Capital Resources Since inception, we have issued 27,079,086 shares of our common stock and received cash of $595,032. We have generated no revenues from our Coronus operations. We expect to obtain capital through the sale of our common stock. There is no assurance we will procure power purchase agreements, obtain land use permits, or secure financing, on a per project basis, to pay Belectric, in installments, to construct the utility-scale, solar PV systems. Further, there is no assurance we will sell any shares of common stock. We believe that capital generated from the sale of our common stock and from shareholder loans will allow us to operate for the next twelve months. Capital raised from the sale of common stock and capital raised from shareholder loans are our only anticipated sources of additional capital. On January 21, 2011, we conducted a non-brokered private placement, issuing 212,500 shares of our common stock to eleven investors, at a price of CAD$0.40 per share, for gross proceeds of CAD$85,000. In connection with the completion of the private placement, we paid CAD$7,500 in finder’s fees, in cash, to certain arm’s length parties. The investors were residents of British Columbia and Alberta, Canada. In respect of ten of the investors, representing 187,500 shares, the shares were issued pursuant to an exemption from applicable prospectus requirements under section 2.9 “Offering Memorandum” of National Instrument 45-106, Prospectus and Registration Exemptions. In respect of one of the investors, representing 25,000 shares, the shares were issued pursuant to an exemption from applicable prospectus requirements under section 2.5(1)(c) “Family, Friends and Business Associates” of National Instrument 45-106, Prospectus and Registration Exemptions, by reason of the investor being a parent of Jeff Thachuk, our president.Further, the shares were issued pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933, as amended, in that all of the sales of the securities took place outside the United States with non-U.S. persons. On May 10, 2011, we conducted a non-brokered private placement, issuing 350,000 units (the “Units”), at a price of CAD$0.60 per Unit, for proceeds of CAD$210,000, to one investor. Each Unit was comprised of one share of our common stock and one non-transferrable share purchase warrant. Each warrant entitles the holder thereof to purchase a further share of our common stock at an exercise price of CAD$0.75 for a period of five years. In connection with the completion of the private placement, we paid no finder’s fees. The investor was a resident of British Columbia, Canada. The Units were issued pursuant to an exemption from applicable prospectus requirements under section 2.10 “Minimum amount investment” of National Instrument 45-106, Prospectus and Registration Exemptions, by reason of the fact that the investor purchased as principal and by reason of the fact that the Units had an acquisition cost to the purchaser of not less than CAD$150,000 paid in cash at the time of the distribution. Further, the foregoing transaction was exempt from registration under the Securities Act of 1933, as amended, pursuant to Regulation S thereof in that all sales took place outside the United States with non-U.S. persons. To develop a 1.5 MW solar power plant, we forecast the cost to be $5.5 million, inclusive of taxes. We base our cost forecast on the pricing we negotiated, adjusted to reflect the fair value of the payment shares we issued on entering into the agreement, with Belectric, under the purchase agreement for utility-scale, ground-mount, solar PV power systems (the “Solar Power Systems Agreement”). Under the Solar Power Systems Agreement, Coronus has until December 31, 2013, to deploy the solar PV systems. Under the Solar Power Systems Agreement, Coronus is to provide the sites for the systems, pay for the utility interconnection requests and studies, and obtain the power purchase agreements and land use permits. Additionally, Coronus is to provide Belectric with satisfactory proof of secured financing, on a per project basis, prior to the commencement of construction of each of the systems. Under the Solar Power Systems Agreement, Belectric is to provide all services necessary for delivery to Coronus of turnkey, operation ready, solar PV systems, and for connection of the systems to the utilities’ grids. There is no assurance Coronus will be able to provide Belectric with satisfactory proof of secured financing, on a per project basis. -26- On August 25, 2010, Coronus entered into a Vacant Land Purchase Agreement (the “Vidal Agreement”) to acquire a 280 acre parcel of vacant land, situated in Vidal, County of San Bernardino, California, from Paul R Marshall Trust. The total purchase price was $240,000. A deposit of $1,000 was paid and the balance due was payable on November 30, 2010. In return for the Company paying forfeitable fees of $11,610, the close of escrow had been extended from November 30, 2010 to June 15, 2011. On June 14, 2011, Coronus and Paul R Marshall Trust mutually cancelled the Vidal Agreement, pursuant to provision 30 of the Vidal Agreement, a liquidated damages provision, whereby the $1,000 deposit originally paid by Coronus on entering into the Vidal Agreement, less escrow and realtor fees, was released to Paul R Marshall Trust. We sought the cancellation because we lacked the funds to pay the contractual balance due. On August 28, 2010, Coronus entered into a Vacant Land Purchase Agreement (“the “Twentynine Palms East Agreement”) to acquire a 30 acre parcel of vacant land, situated east of Twentynine Palms, in the County of San Bernardino, California, from Gary and Sylvia Wright. The purchase price of $32,000, all cash, was paid on January 24, 2011. Accordingly, Coronus owns this parcel.At this point in time, we have opted not to pursue interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s distribution engineers, the anticipated network upgrade costs to accommodate the systems are currently prohibitive. Accordingly, we may offer this parcel for sale. On January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Twentynine Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of Twentynine Palms, in the County of San Bernardino, California, from Joshua Tree Holdings. The purchase price was $40,000. Coronus agreed to pay $8,000, with Joshua Tree Holdings agreeing to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On May 16, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are pursuing multiple interconnection agreements for 1.5 MW solar PV power systems sited on this parcel. On January 24, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California, from Mike Hoch. The purchase price was $45,000. Coronus agreed to pay $8,000, with Mike Hoch agreeing to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. On March 17, 2011, the transaction closed. Accordingly, Coronus owns this parcel. At this point in time, we are precluded from pursuing interconnection agreements for solar PV power systems sited on this parcel. Based on the feedback we received from SCE’s transmission engineers, the existing, regional specific, transmission infrastructure lacks the transmission capacity we would require to deploy our solar PV power systems on this parcel. Although SCE plans to upgrade this transmission infrastructure, these upgrades are not slated for completion till 2018 – 2019. Accordingly, we may offer this parcel for sale. On May 9, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “Joshua Tree East Agreement”) to acquire a 56.03 acre parcel of vacant land, situated east of Joshua Tree, in the County of San Bernardino, California, from Sal, Alfred and Frances Gonzalez. The purchase price is $200,000. Close of escrow is June 30, 2011. Coronus deposited 5,000 into escrow and agrees to deposit an additional $25,000 within sufficient time to close escrow. Sal, Alfred and Frances Gonzalez agree to carry back the balance amount of $170,000 for three years at 6.5% per annum interest, with monthly payments of interest only. We have the funds to close escrow and we intend to do so. At this point in time, although in the preliminary stages, we are pursuing multiple interconnection agreements for 1.5 MW solar PV power systems sited on this parcel. -27- Under the California Public Utilities Commission’s feed-in tariff program for small generators, we are entitled to enter into multiple 1.5 MW power purchase agreements provided we deploy multiple 1.5 MW solar power systems. Further, we are entitled to deploy multiple 1.5 MW solar power systems on the same parcel, provided this works from a utility interconnection point of view. Because we estimate the cost to develop a 1.5 MW solar power plant to be $5.5 million, inclusive of taxes, we estimate the cost to develop one to three 1.5 MW solar power plants, per parcel, to be $5.5 million to $16.5 million, inclusive of taxes. We expect to obtain the capital to pay for these power plants, through the sale of our common stock and through non-recourse senior secured debt. There is no assurance, however, that we will be able to raise this capital through the sale of common stock, or through non-recourse senior secured debt. As a consequence of shareholder loans, we were indebted to our principal executive officer, who serves also as a director, in the amount of $268,950, inclusive of interest, through March 31, 2011. As of March 31, 2010, the loans were interest free, unsecured and due on demand. Effective April 1, 2010, the aggregate loan accrues interest at the annual rate of 4%. At March 31, 2011, the Company had accrued interest payable of $9,212 on the shareholder loan. As in the past, the loan is unsecured and due on demand. Subsequent to March 31, 2011, our principal executive officer lent the Company a further CAD$8,500. This additional loan is unsecured and due on demand, and accrues interest at the annual rate of 4%. Subsequent to March 31, 2011, the Company repaid our principal executive officer CAD$50,000 of the principal amount owing, in respect of the loan. Our principal executive officer has verbally agreed to not seek repayment of the shareholder loans until such time as we are generating sufficient revenues to allow for the repayment of the debt without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to eliminate our working capital deficiency. Additionally, our principal executive officer earns a salary of CAD$8,000 per month, effective June 1, 2011 (CAD$3,000 per month historically) but forgives this salary when due, and has done so for the past five years. Our principal executive officer has verbally agreed to not seek payment of his salary until such time as we are generating sufficient revenues to allow for the payment of the salary without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to eliminate our working capital deficiency, or until such time as we have raised sufficient capital to fund our business plans. In addition to the above, at March 31, 2011, included in accounts payable, $1,016 was owed to our principal executive officer for an out-of-pocket expense. This amount remain payable and does not accrue interest. This amount is not reflected in the shareholder loans described above. As of March 31, 2011, our total current assets were $10,258 and our total current liabilities were $316,515 resulting in a working capital deficiency of $295,842. Off Balance Sheet Arrangements We have no off balance sheet arrangements. Critical Accounting Policies There have been no material changes in our existing accounting policies and estimates from the disclosures included in our 2010 Form 10-K, except for the newly adopted accounting policies as disclosed in the interim financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. -28- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CORONUS SOLAR INC. Table of Contents Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Loss F-3 Consolidated Statements of Stockholders’ Equity (Deficiency) F-4 Consolidated Statements of Cash Flows F-5 NOTES TO FINANCIAL STATEMENTS F-6 -29- Independent Auditors’ Report To the Board of Directors and Stockholders of CORONUS SOLAR INC. (A development stage company) We have audited the consolidated balance sheets of Coronus Solar Inc.(“the Company”) (a development stage company)as at March31, 2011 and 2010 and the related consolidated statements of stockholders’ equity, operations and comprehensive loss and cash flows for the years then ended and for the period cumulative from inception December 3, 2001 (inception) to March 31, 2011. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as at March 31, 2011 and 2010 and the results of its operations and its cash flows for the years then ended and for the period cumulative from inception on December 3, 2001 to March 31, 2011 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has losses from operations since its inception and has a working capital deficiency.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, CanadaMNP LLP June 23, 2011Chartered Accountants F-1 -30- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) March 31, ASSETS CURRENT Cash and cash equivalents $ $ Sales tax receivable Prepaid expenses and deposit TOTAL CURRENT ASSETS CONSTRUCTION IN PROGRESS (Note15) - PROPERTY, PLANT AND EQUIPMENT (Note 7) INTANGIBLE ASSET (Note 8) TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities(Note 14) $ $ Loan from a shareholder (Note 9) TOTAL CURRENT LIABILITIES NOTE PAYABLE (Note 10) - TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY SHARE CAPITAL(Note 11) Authorized: Unlimited voting common shares without par value Issued and outstanding: 26,729,086 common shares (2010: 15,542,586) ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE LOSS ) ) DEFICIT, accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIENCY ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ CONTINGENT LIABILITIES (Note 13) GOING CONCERN (Note 2) (See accompanying notes to the financial statements) F-2 -31- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) Cumulative from inception Years ended March 31, (December 3, 2001) to March 31, 2011 REVENUE $ - $ $ EXPENSES Amortization Consulting fee - - Interest on shareholder loan Interest and bank charges Office and miscellaneous Professional fees Repairs and maintenance - - Salaries and wages Stock based compensation - Telephone and utilities Advertising and promotion - Travel - Feasibility study - Foreign exchange loss (gain) - Write-down of land deposits - Write down in website development costs - Write-off trademark cost - OTHER INCOME Interest income - 17 31 Debt forgiven - - NET LOSS FOR THE YEAR ) ) ) CURRENCY TRANSLATION ADJUSTMENT ) ) ) COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of common shares outstanding - basic and diluted (See accompanying notes to the financial statements) F-3 -32- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) December 3, 2001 (inception) to March 31, 2011 (Expressed in U.S. Dollars) ACCUMULATED DEFICIT OTHER ACCUMULATED TOTAL ADDITIONAL COMPREHENSIVE DURING STOCKHOLDERS' COMMON PAID-IN INCOME DEVELOPMENT EQUITY SHARES AMOUNT CAPITAL (LOSS) STAGE (DEFICIENCY) Stock issued for service at $0.0525 per share on December 5, 2001 - - - Stock issued for cash at $0.0002 per share on December 5, 2001, revalued at $0.0525 per share - - - Stock issued for cash at $0.0525 per share on December 5, 2001 - - - Stock-based compensation on 75,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the period - Balance, March 31, 2002 Stock issued for cash at $0.055 per share on April 5, 2002 - - - Stock issued for cash at $0.0725 per share on June 18, 2002 - - - Exercise of warrants at $0.055 per share on August 15, 2002 - - - Stock issued for cash at $0.0725 per share on December 16, 2002 - - - on January 10, 2003 - - - on January 21, 2003 - - - on March 7, 2003 - - - on March 13, 2003 - - - Stock issued for debt at $0.0725 per share on January 15, 2003 - - - Imputed interest from shareholder loan - Stock-based compensation on 25,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2003 Stock issued for cash at $0.0835 per share on April 2, 2003 - - - on May 13, 2003 - - - on May 21, 2003 - - - on June 23, 2003 - - - on August 1, 2003 - - - on August 6, 2003 - - - on October 24, 2003 - - - on November 18, 2003 - - - Stock issued for debt at $0.0835 per share on April 15, 2003 - - - on July 15, 2003 - - - on October 15, 2003 - - - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2004 Stock issued for cash at $0.039 per share on June 15, 2004 - - - on June 30, 2004 - - - on December 17, 2004 - - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2005 Exercise of warrants at $0.042 per share on July 28, 2005 - - - on September 14, 2005 - - - (See accompanying notes to the financial statements) F-4 -33- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) December 3, 2001 (inception) to March 31, 2011 (Expressed in U.S. Dollars) ACCUMULATED DEFICIT OTHER ACCUMULATED TOTAL ADDITIONAL COMPREHENSIVE DURING STOCKHOLDERS' COMMON PAID-IN INCOME DEVELOPMENT EQUITY SHARES AMOUNT CAPITAL (LOSS) STAGE (DEFICIENCY) Stock issued for debt at $0.042 per share on March 15, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 450,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2006 Stock issued for cash at $0.044 per share on November 24, 2006 - - - on December 7, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2007 Stock issued for debt at $0.0485 per share on May 4, 2007 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2008 Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2009 Stock issued for acquisition of Coronus Energy Corp. on November 2, 2009 - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2010 Stock issued for cash at $0.402 per share on January 21, 2011 (net of share issuance cost) Stock issued for construction of solar power plants on March 31, 2011 Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - - - (Loss) for the year - Balance, March 31, 2011 (See accompanying notes to the financial statements) F-5 -34- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. Dollars) Cumulative from inception Years ended March 31, (December 3, 2001) to March 31, 2011 OPERATING ACTIVITIES Net loss for the year $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Foreign exchange gain/loss ) Forgiveness of debt Imputed interests Share issued for services / debts - - Stock based compensation - Write down of website development costs - Write-off trademark cost - Changes in non-cash working capital: Sales tax receivable ) ) Prepaid expenses ) Accounts payables and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) ) INVESTING ACTIVITIES Property, plant and equipment - - ) Land acquisition ) - ) Land Deposit ) - ) Intangible asset - - ) NET CASH USED IN INVESTING ACTIVITIES ) - ) FINANCING ACTIVITIES Issuance of common shares - Loan from a shareholder Note payable - NET CASH FROM FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH ) ) NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - Beginning of Year - CASH AND CASH EQUIVALENTS - End of Year $ $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest expense paid in cash $ $ $ Taxes paid in cash $
